Title: To Benjamin Franklin from [Joseph Chew], 12 December 1769
From: Chew, Joseph
To: Franklin, Benjamin


Dear Sir
New London Decr. 12th. 1769
Having wrote you so many Letters without being Favoured with an Answer, I should not now have presumed to trouble you, was their not some Dispute or Reather Misunderstanding between Mr. Parker and me about the settlement of my Post office Accounts.
In the years 1755 and 1756 agreable to your directions their was a Cross Post from New London to Hartford Middletown &c, all the Letters Brought by this Post was Received into the Post Office and Every advantage by it went to the Emolument of the General Post office, I paid the Rider and never directly or indirectly had one Farthing allowed me for it.
The multiplicity of Bussiness and affairs that I transacted during the war, not only hinder’d me from having my Post office Accounts made out in due time (as you know) but prevented my looking into and taking that Care of my own Bussiness I ought to have done which has since Occasioned my having many Mallonchaly hours, together with the most Cruel and severe Reflections. To the above mentioned Cause it was owing that I omitted Charging the General Post office with the money paid the Hartford Rider as well as the Expence of Books (which were more to me then to many larger Offices as I the whole time I keep the Office followed the Instructoins by Entring every mans name who Recieved a Letter or who one Came for which may now be seen by the Books) and money paid the printers in this town for post masters bills &c. When I settled the General Account with you in Octr. 1763, I never had but one Book from the General post office which was in Octr. 1765 and Great part of the time was without post masters Bills they being omitted by Mr. Parker owing I suppose to his hurry of Bussiness. Mr. Parker says he never was allowed anything for what he paid Brooker for Riding from New Haven to Hartford. I don’t think it a similar Case, Brooker was I suppose imploy’d by him to Carry his papers at least he made use of him for that purpose, and perhaps his imployments have been such in the post office that he Can afford to loose something, which mine never were on the Contrary I lost a great deal of money which I Could make appear to you if had the pleasure of seing you.
However I have no Inclynation or will I Enter into any dispute with Mr. Parker about this affair but will leave it intirely to you sir and Can safely say I want and desire no more then the money I have paid out of my Pocket which I omitted to Charge in my Account when I made the General Settlement and for which I was Very Negligent.
Mr. Foxcroft says the Transaction was before his time and that he was Content to leave it to be settled by you to which I most Readily Consented being well assured you never in your Life desired any Person Employ’d under you to pay money for the publick service out of his own Pocket or was it Ever your Principle to take advantage of a Mistake or Omission in an Account.
To the Best of my memory I mentioned this matter to you in the year 1764 at your house in Phila. but as I had omitted to take the Account with me from N London nothing Could be done without it and as the Balance on my two Quarters Accounts were so small I then paid them to you soon after my Return to New London. Before I had Occasion to send my Next Account you went to England and so the matter has lain untill the time I quitted the post office, and I have delayed troubling you as I was told by my good friend the Governor of the Jerseys that you Expected to be at home last Spring. There is as the Matter now stands a Balance due from me to the General post office if my Account of the money paid as above is allow’d there will be one due to me, which my unfortunute situation will make Very Acceptable—be it more or Less when I Remitted you the Money from N Y [torn] which you lent me at Philadelphia there was a [torn] over which with a Little Left in your hands [torn] 36s. Pensilvania Currency. I then askt the Favor of you to [torn] to send for a pair of Cast steel Razors and a Little [torn] shaving Powder for me. This I immagine the [torn] affairs you have had on hand has Occasioned to slip your Memmory, if it is not two Much trouble I should be particularly Oblidged to you for the Razors and if the money Comes to more a Very Neat good strong knive of two Blades, and two pair of scizars for my Little woman and Daughter both of whome desire me to give their sincere Respects and best Compliments to you.
The Rhubbarb seed you were so kind as to give me Flourishes Extreemly well. I wish I knew the proper season for Digging and Curing of it. I send you a small piece by Capt. Cummins which was taken up about the first of November last, dipt in Boiling water the outside Bark or skin pealed of and then hung up in a Dry warm place I have put a few seeds with [remainder too badly torn to be intelligible]
 Endorsed: Dec. 12. 1769 answer’d by Mr Babcock
